Case 5:20-mc-80152-NC Document 1-2 Filed 09/08/20 Page 1 of 1

pen rea a NE ETD a ie monn A me re nae
eat Tt arn . Feet a

   

foo Bes
Stout Hane: “Us Be ish ob Cont, je
oo bivision: Be ‘ ee

 

“ Revedpt: tuabers Sag L11B54'
Lashier TDs walter —
.-: Travisaction: Dates 29/18/2820 Dib ee. a!
Rayer. ‘Rawer: Robin Alexander ‘Raetge? Mee 4

 
  
  
 
  
   
     

 

 

 

 

OS ARBRELEANEDUS, PAPERS. =
“ org Latvia WG Teck 52
Laity: D- ne “AC

  
  

go
ee :

 

 

oy ‘APE CHEER. Coes ee

eal thers Rabin ‘Menndes faaivor mt
Checks foney . Dre fer. Naw PyP SE ETL .
Bin: Tendeved? :

     

  

“Checks and. diafksare accepted
subject 20 £0 eal teckions and fulh’ cr
:. ppeddt will only be given he tie on BS
“o Ghack ot, draft. hag bees. acewpted byes.

: the financial ingbitution.¢ ‘an whieh
7 Lbewas. araHne’ ate De

 

  

 

ea
